DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant submitted remarks in response to the latest Office action on 4 December 2020.  Therein, Applicant amended claims 1, 9, 15 and 20; Applicant did not cancel or add any new claims.  The submitted claims have been entered and are considered below. 	

Response to Arguments
Applicant's amendments and related arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered and are persuasive.   The rejection is withdrawn.
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 have been considered but are not persuasive.    
The applicant asserts that the prior art of record does not disclose “wherein assignment of the platoon leader to lead the platoon is based, at least in part, on a determination of fuel economy savings of assigning one vehicle to be platoon leader versus at least one other vehicle to be the platoon leader”.    Examiner does not agree.  
Mudilage discloses that “In controlling platoon formations, determining desired inter-vehicle distances or spacings in real-time according to increased fuel savings, and occupant preferences is one task for autonomous vehicle platooning operation. The system must determine following distances, positions, and desired driving speeds for enhanced driving experiences and fuel efficiency for all vehicles in the platoon. In automated control of vehicles, these values can be conveyed directly from the Leader 
It is acknowledged that Mudilage does not explicitly disclose that the leader position is chosen based on these fuel efficiency determinations.  However, one of ordinary skill in the art would find it obvious at the time of the invention to put the vehicle allowing for the highest efficiency of the platoon into the lead position based on the motivation to improve determining distances to operate the plurality of vehicles in the platoon based upon the respective actual positions of each of the plurality of vehicles, and selecting a respective commanded vehicle position including a respective global positioning coordinate for each of the plurality of vehicles based upon the determined distances.  It would also be obvious to one of ordinary skill in the art that it is not preferable to design a system that yielded a lower efficiency than that which is possible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pribe (U.S. Patent Publication No. 2003/0182183) in view of Mudilage (U.S. Patent No. 8,352,111).
For independent claims 1, 8 and 15, Pribe discloses a method, apparatus and computer program comprising: receiving, by the server, a first trip request including a first vehicle identification, first vehicle origin, first vehicle trip destination, and associated first vehicle preferences (see Fig. 1 and paras. 0036-0043); receiving, by the server, a second trip request including a second vehicle identification, second vehicle origin, second vehicle trip destination, and associated second vehicle preferences (see paras. 0036-0043).
Regarding the next limitation, Pribe does not explicitly disclose the inclusion of a third vehicle.  However, Pribe teaches that more than two vehicles may be included in the platoon (see para. 0071, 
Continuing with the next limitation, Pribe does not explicitly disclose the claimed subject matter.  A teaching from Mudalige discloses generating, by the server, a platooning plan including assignment of a platoon leader and a platoon order of vehicles (see col. 10:57 to 11:25), wherein assignment of the platoon leader to lead the platoon is based, at least in part, on a determination of fuel economy savings of assigning one vehicle to be platoon leader versus at least one other vehicle to be the platoon leader (see col. 28:15-36; see also col. 27:47-59, fuel efficiency is determined for all positions of the platoon and that the system also assigns positions for each vehicle in the platoon).  
It is acknowledged that Mudilage does not explicitly disclose that the leader position is chosen based on these fuel efficiency determinations.  However, one of ordinary skill in the art would find it obvious at the time of the invention to put the vehicle allowing for the highest efficiency of the platoon into the lead position based on the motivation to improve determining distances to operate the plurality of vehicles in the platoon based upon the respective actual positions of each of the plurality of vehicles, and selecting a respective commanded vehicle position including a respective global positioning coordinate for each of the plurality of vehicles based upon the determined distances.  It would also be obvious to one of ordinary skill in the art that it is not preferable to design a system that yielded a lower efficiency than that which is possible.  
 It would have been obvious to one of ordinary skill in the art to modify Pribe to include the teaching of Mudalige based on the motivation to improve determining distances to operate the plurality of vehicles in the platoon based upon the respective actual positions of each of the plurality of vehicles, 
Mudalige further discloses providing the platooning plan to vehicles of the first vehicle identification, the second vehicle identification, and the third vehicle identification (see col. 28:37-49); and providing route guidance to each of the vehicles to follow the platooning plan (see col. 11:35-49 and col. 25:49 to col. 26:9).  
With reference to claims 2, 9 and 16, Mudalige further discloses wherein assignment of the platoon leader to lead the platoon based, at least in part, on a determination of fuel economy savings comprises identifying the platoon leader based on an aerodynamic profile of vehicles of the platoon (see col. 18:53-67 and col. 30:19-56, calibration curves equivalent to profile).  
Regarding claims 3, 10 and 17, Mudalige further discloses wherein the platoon order of vehicles is established based, at least in part, according to an efficiency calculation to arrange the platoon order of the vehicles in a most fuel efficient order (see col. 27:47-59 and col. 29:13-24).
With regards to claims 4, 11 and 18, Pribe further teaches wherein assignment of the platoon leader further comprises rotating the platoon leader periodically (see paras. 0085, 0079).
Referring to claims 5, 12 and 19, Official Notice is taken in that the Belgian tourniquet method for drafting is extremely well known in cycle racing.  Therein, drafting is extremely important for maintaining maximum aerodynamic/energy efficiency.  The Belgian tourniquet method is considered the best technique available.  It would have been obvious to one of ordinary skill in the art to explore all techniques for maximizing aerodynamic efficiency and select the best method in order to determine following distances, positions, and desired driving speeds for enhanced driving experiences and fuel efficiency for all vehicles in the platoon.    

 Referring to the next limitation defining the use of a second joining location to join the first, second and third vehicles, the teaching of Pribe clearly extends to include additional vehicles beyond a second vehicle.  Therefore, when additional vehicles are at a subsequent joining location, Pribe is extended to read on the merging point teachings that include joining location for additional vehicles. It would have been obvious to one of ordinary skill in the art that any additional vehicles wishing to merge with this platoon would have their merging point determined in a similar fashion as the merging point of the first and second vehicles to improve organizing multi-car-pools and to generally overcome the problems underlying the implementation of the commercial use of platooning, preferably using electronic tow bar technology, telematics and e-commerce services.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pribe (U.S. Patent Publication No. 2003/0182183) and Mudilage (U.S. Patent No. 8,352,111), as applied to claims 1 and 8 above, in view of Alam, et al. (U.S. Patent Publication No. 2016/0026187).  
Pribe teaches wherein assignment of the platoon leader to lead the platoon based, at least in part, on a determination of fuel economy savings comprises: determining a drag coefficient of the first vehicle, a drag coefficient of the second vehicle, and a drag coefficient of the third vehicle (see col. 27:47-59 and col. 29:13-24).  Pribe does not explicitly disclose the claimed subject matter.  A teaching from Alam discloses assigning a vehicle selected from a group consisting of the first vehicle, second vehicle, and third vehicle having the lowest drag coefficient as the platoon leader (see para. 0068).  It would have been obvious to one of ordinary skill in the art to modify Pribe to include the teaching of Alam based on the motivation to improve sensor elements of said leader vehicle that may be used advantageously to determine a basis for the control of at least one additional vehicle behind.  

Conclusion
Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited.  Therefore, any previously cited figures, columns and lines should not be considered to limit the references in any way.  The entire reference must be taken as a whole; accordingly, the Examiner contends that the art supports the rejection of the claims and the rejection is maintained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663